DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 06/07/2021 have been received and entered into the case record.
Claims 3, 4, and 8 are canceled.
Claim 1 is amended.
Claims 13-16 are newly added.
Claims 1, 2, 5-7, and 9-16 are pending in the application and examined on the merits


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 9-12 remain rejected and 13-16 are newly rejected under 35 U.S.C. 103 as being unpatentable over Rinaldi et al. (Available online March 2015. The American Journal of Pathology 185 (5): 1201-1206; IDS Reference No. 3 filed on 09/11/2018) in view of Castanon et al. (2014. BMJ 349: g6223) and MyHealth.Alberta.ca   
Regarding Claims 1, 2, 7, 9, 12, 13 and 16, Rinaldi et al. discusses a method for making a rodent model of preterm birth, a rodent model of preterm birth, and the neonates born from said model. Mouse models are commonly utilized to study the mechanism that links intrauterine infection and preterm birth. Pregnant mice were injected with lipopolysaccharide (LPS) intrauterinely at a dose of 25 micrograms by both ultrasound guided methods and laparotomy wherein the uterine horns were exposed through the abdomen (Abstract, p. 1202). Rinaldi et al. teaches that the LPS was injected into the mice between two gestational sacs in a distal portion of the uterus (Figure 1). Rinaldi et al. aimed to make a minimally invasive model through the ultrasound guided injection in order to reduce variability of the traditional laparotomy method in control groups because they too will show inflammation even though the LPS is not administered and affects the number of neonates born (p. 1205). Rinaldi et al. does not teach excising the cervix nor what percentage of said cervix is excised or how long the animal needs to recover before being made pregnant. 
Castanon et al. teaches in their study of the effects of the depth of cervical excisions on preterm birth in humans that as the amount of cervix excised during a loop electrosurgical excision procedure (LEEP) influences the risk of preterm birth (Abstract). A greater depth of excision increases the risk of preterm birth (p. 1). Castanon et al. found that if a volume of 2.66 cm3 or more is excised from the cervix, then the risk of preterm birth doubles (p. 4). 2.66 cm3 is roughly 13% of the volume of a human cervix, therefore the risk of preterm birth would be at least doubled.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (See MPEP 2144.06.) Therefore it would be obvious to improve the previous methods via combining two known methods of modeling preterm birth to for the same purpose such as combining LPS injection with cervical excision. Additionally, it would be obvious to have the mammal recover from the excision before being made pregnant for 5 to 30 days as it is known in the practice of LEEP in humans that the patient must wait at least 3 weeks (21 days) before sexual intercourse or penetration of any kind such as tampons in order for the cervix to heal (MyHealth.Alberta.ca).
Regarding claims 5 and 14, Rinaldi et al. teaches that the mice were injected with lipopolysaccharide at D17 of gestation (i.e. about 80% of the average total gestation of mice) (p. 1202). 
Regarding claim 6 and 15, Rinaldi et al. teaches that the mean delivery time after injection of lipopolysaccharide is about 22 hours for minilaprotomy treated mice and 24 hours 
Regarding claim 11, Rinaldi et al. teaches that the animal utilized in the model is a mouse (i.e rodent) (Abstract). 
Therefore the invention as a whole at the time of the effective filing date would have been obvious to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments regarding the 101 rejection and the 112(a) rejections of enablement and lack of written description have been fully considered and are persuasive in light of the amendments made to limit the mammal to a rodent thereby no longer including all mammals or humans.  Thus these rejections have been withdrawn. 
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive regarding the 103 rejection utilizing Rinaldi et al. in view of Castanon et al. and MyHealth to make obvious a rodent model of preterm birth, the method of producing said model, and the premature neonate produced from the preterm birth model. 
Applicant argues that Rinaldi teaches preterm birth induced by inflammation/infection while in the present application, the animal model is allowing the study of preterm birth in those who have a history of cervical damage and not just induced by inflammation.
Examiner agrees that Rinaldi et al. teaches preterm birth induced by inflammation and thus relies on other references in the 103 obviousness rejection to make up the deficiency concerning cervical damage. 

Examiner agrees that Castanon et al. relates to a human female who has received cervical surgery and has a risk of preterm birth. Furthermore, Examiner states that the combination of Rinaldi et al. and Castanon et al. would point to a preterm birth model which would induce preterm birth more effectively due to the high risk of preterm birth associated with excision as described by Castanon et al.  Additionally, Examiner argues that as the instant application is a rodent model for preterm birth, it would be obvious to one of ordinary skill in the art that an animal model would model that of a human phenomenon that in order to study it without human subjects.
On pages 6-7 of Applicant’s arguments, Applicant additionally looks to the instant specification to explain that the present method provides the advantage of inducing preterm birth at a desired time due to the cervical damage and LPS injection. Because the onset of inflammation or infection from LPS injection may be different depending on individuals, it is difficult to control the time of preterm birth it is difficult to control the time of preterm birth even when LPS is administered. Applicant points to Figure 8 to show that group C which utilizes only LPS as in Rinaldi took 2-3 days until preterm birth was induced whereas group D where cervical excision and LPS were utilized only took at most a day thus allowing the control of time.

On page 7-8, Applicant further argues that Castanon does not recognize the problem that rodents that have received cervical excision through abdominal operation exhibit death rates that are two times or higher than the death rate in rodents through the vaginal route as shown in the instant application.
Examiner agrees that Castanon does not recognize abdominal operation death rates, however Rinaldi addresses the problems shown in previous studies as stated in the 103 rejection above in that “models involving laparotomy and LPS administration in the past have been invasive and cause inflammation in the uterus which can result in preterm births even in control animals (Rinaldi et al.; p. 1202, p. 1205).” Thus an artisan would be motivated to create a procedure which utilizes an alternate route such as the vaginal route of the instant application.
On page 8, Applicant brings up the reference of Conner et al. in that the notion of LEEP increases the risk of preterm birth needs to be reevaluated and that it may be related to shared risk factors rather than the cervical excision itself.  Therefore Castanon only related to one clinical result that has occurred in humans and cannot be accepted as general common knowledge.
Examiner disagrees that Castanon is related to one clinical result that cannot be accepted as general knowledge. Castanon utilizes data from 1313 patients which have had preterm birth with about 1000 having cervical excisions from LEEP (See Participants, also p. 3) and thus 
Lastly, Applicant argues that LPS injection via intravenous or peritoneal causes mother death, in particular when considering the intrauterine administration of LPS in the absence of cervical excision the administration within the range of Rinaldi according to Table 12 of the present application is the only cause of death. 
Examiner disagrees. According to page 23 of the instant application where Table 12 is described, the application states that when over 200 micrograms of LPS is administered, it results in stillbirth and miscarrages. The only other mention of maternal mortality regarding LPS injection in the instant specification is on page 6 where it is discloses that if the LPS dosage exceeds the upperlimit of 500 micrograms there is a high probability of maternal mortality. This dosage is much higher than the 25 micrograms of Rinaldi which is within the claimed range. Additionally, Table 12 is not a table which discloses mother death, but rather a table which shows gestational periods with cervical incision and two volumes of LPS injection that are higher than the 25 micrograms of Rinaldi.
Therefore the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632